Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2–10 and 14–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scovell et al. (USPN 10215193 B2) in view of Bristow et al. (US PGPub 20050067218 A1).
Regarding Claim 1, Scovell discloses a bleed valve for a gas turbine engine, comprising: the bleed valve including a poppet movable relative to the housing between a first position, in which the poppet closes the inlet, and a second position, in which the inlet is open and configured to receive a fluid flow, the housing defining a tortuous path for the fluid flow from the inlet to the outlet configured to reduce a pressure of the fluid flow from the inlet to the outlet within the housing (Fig. 3B illustrates the fluid flowing through the tortious path), the tortuous path defined by a plurality of rings (230/240) positioned about the poppet (Fig. 1D), but does not explicitly disclose a housing (200) that defines an inlet upstream from an outlet and each ring of the plurality of rings spaced apart from an adjacent ring of the plurality of rings between the inlet and the outlet to define the tortuous path.  
Bristow teaches a poppet valve housing (4) located between an inlet (Fig. 1, where the inlet is where reference number 15 is located on the same side as numeral 7) and an outlet (Fig. 1, where the outlet is located near numeral 18).
It would have been obvious to one having ordinary skill in the art before the time of filing to locate Scovell’s valve within the system in Bristow, to the substitute one known element for another.  Scovell discloses a bleed valve having a tortious flow path to attenuate noise.  Bristow also teaches a bleed valve and an attenuation system.  Because both Scovell and Bristow serve the same purpose, it would be obvious to a 
The Scovell–Bristow combination teaches an inlet upstream from an outlet and each ring of the plurality of rings spaced apart from an adjacent ring of the plurality of rings between the inlet and the outlet to define the tortuous path.  
Regarding Claim 2, the Scovell–Bristow combination teaches each ring of the plurality of rings includes a terminal segment that defines a terminal end, and the terminal segment is angled relative to a direction of fluid flow through the housing (Scovell, Fig. 3B).  
Regarding Claims 8 and 15, the Scovell–Bristow combination teaches each ring of the plurality of rings is positioned concentrically about a valve body associated with the poppet (Scovell, Fig. 1D).   
Regarding Claim(s) 13, the structural limitation of the apparatus described in the claim is recited in claims 1 and 2.
Allowable Subject Matter
Claims 9–10 and 16–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (USPN 9964114 B2).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753